976 F.2d 738
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Stephen D. FARMER, Defendant-Appellant.
No. 92-10019.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Aug. 21, 1992.Decided Sept. 24, 1992.

1
Before KOZINSKI and DAVID R. THOMPSON, Circuit Judges, and RHOADES, District Judge.*


2
MEMORANDUM**


3
Farmer appeals his conviction as a felon in possession of a firearm, 18 U.S.C. § 922(g)(1);  he argues that evidence of the gun he carried in his belt should have been suppressed.


4
The initial encounter between Farmer and the officer was entirely consensual.   The officer approached Farmer and a companion in a public place and asked them to answer a few questions.   The district court determined that a reasonable person in Farmer's position would have felt free to leave;  this finding is not clearly erroneous.   See United States v. Erwin, 803 F.2d 1505, 1508 (9th Cir.1986).   The encounter did not implicate the Fourth Amendment.   Florida v. Bostick, 111 S.Ct. 2382, 2386 (1991).


5
The search of Farmer pending confirmation of the arrest warrant has no constitutional dimension because it uncovered no evidence, as the officer terminated the search before finding the gun.   The search that revealed the weapon occurred only after the arrest warrant was confirmed.   That search was valid as a search incident to arrest.   See Chimel v. California, 395 U.S. 752 (1969);   see also United States v. Potter, 895 F.2d 1231, 1234 (9th Cir.)  (search incident to arrest may precede formal arrest), cert. denied, 110 S.Ct. 3247 (1990).   The gun was therefore properly admitted into evidence.


6
AFFIRMED.



*
 The Honorable John S. Rhoades, Sr., United States District Judge for the Southern District of California, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3